Opinion of the Court
FERGUSON, Judge:
This case involves the same issue as that presented in United States v Lincoln, 17 USCMA 330, 38 CMR 128, this day decided. Here, the trial counsel also sought to impeach the accused’s trial testimony by use of his pretrial, in-custody statements without any showing of compliance with Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966), and United States v Tempia, 16 USCMA 629, 37 CMR 249. This was prejudicial error. United States v Lincoln, supra.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered.
Judge Kilday concurs.